Title: General Orders, 24 October 1776
From: Washington, George
To: 



Head Quarters, White-Plains, Octob: 24th 1776.



Commanding Officers of regiments are immediately to have Necessaries dug, decently covered, at a small distance from their Encampments—They are every day to be covered over with fresh earth, and once a week to be filled up and new ones dug—All bones, meat and other dirt of the Camp, to be carefully gathered up every day—Those regiments who have not appointed Camp-Coulour-Men, are to do it immediately, and it is the duty of the Quarter-Master to see that they do their duty. Two men from every Company to be appointed. If officers would reflect how much cleanliness would conduce to their own health, and that of their men, they would want no inducement to attend to it particularly.
The Brigade Majors of Genl Spencer’s division, are immediately to form a Court Martial—A Colonel to preside.
Genl Sullivan’s division to furnish its proportion of the detail made yesterday, for home guards.
Rolls are to be called three times every day, and the General begs the officers to exert themselves, to keep their men from straggling away from the Camp—Officers and men would do well to reflect that their safety, their lives, and the liberty of their Country may depend on their being at hand, in case of an Alarm—Any Man who is found half a mile from the Camp, not on Command, will be punished very severly.
All the officers who have assisted in the Works to meet at Col. Putnam’s Quarters, just above Head-Quarters, at 3 O’Clock this afternoon, in order to lay out a number of works. The Engineers are to proportion the entrenching tools at this place, among the several Grand Divisions, and after to day to apply to each General commanding such division, for such numbers of men, as may be wanted for the several works, who are to begin to work at 9 O’clock in the morning, and continue working till four in the afternoon.
Brigade Majors are to have their returns completed immediately.

General Heath’s and General Sullivan’s divisions, not having complied with yesterday’s Orders, to furnish 30 Men; they are to do it to morrow without fail, & to be more careful in future.
It being absolutely necessary, that the Teams should be collected, in order to be arranged by the Quarter-Master General; The commanding Officers of regiments are immediately to send to the parade, at the Court-house, every team, not under an actual Order to march: No officer to take any Team for any use, without an Order from Head Quarters, or the Quarter Master General—The commanding Officers of brigades and regiments, who at any time may be supplied with Teams, are to take particular Care, that the Drivers of Waggons in their employ are regularly supplied with Grain & Hay for their Horses, if such provender can be obtain’d in the neighbourhood of their respective Camps. If the Owners of such Provender refuse to sell, such commanding Officers are to order their Quarter Masters, to collect as much Provender as will be necessary for the public Horses, in their service, and give Certificates to the Owners of the Provender, of what the Quarter Masters may receive, or take.
